DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on January 18, 2022.
Status of claim within the present application:
Claims 1 – 25 are pending.
Claims 1, 7 – 11, 14 – 15, 17 – 21, and 23 – 25 are amended.

 Response to Arguments
Applicant’s remarks and amendments submitted on January 18, 2022 for application
16/232,143 have been considered and are persuasive. Therefore, the previous claim rejections have been withdrawn.

Allowable Subject Matter
Claims 1 – 25 are allowed. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on January 18, 2022 in response to office action mailed on August 20, 2021. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s field of endeavor:
Krishnamoorthy et al. [US 20170006030 A1]: This is considered closet prior art to the present application that has methodology and technology for a computing environment is disclosed that receives from devices requests directed toward services accessible in the environment, and that forwards communications from services in the environment to devices 
Krishnamoorthy does discloses the information may comprise, for example, a key that may be used in encryption and/or decryption of data. In an example scenario, the key may be the public key of a public- private key pair. A device security server receives the request in the environment, generates a unique device identifier, stores the information from the request with the device identifier, and responds with the unique device identifier. A device subsequently attempts to access the device communication environment, the device provides the generated unique device identifier and may provide data that has been encrypted using the private key that corresponds to the public key. The device security server authenticates the particular device by decrypting the data using the public key. A device subsequently attempts to access the device communication environment, the device provides the generated unique device identifier and may provide data that has been encrypted using the private key that corresponds to the public key. The device security server authenticates the particular device by decrypting the data using the public key. In an embodiment, the request from the device may also comprise a certificate that the device security server may compare to the certificate that was earlier generated and may have been stored in association with the particular device.
Sohail et al. [US 10419931 B1]: This prior art discloses methodology for implementing security for a network environment using a centralized smart security system. For example, a method includes implementing a network comprising a plurality of network devices which collectively generate data that is utilized by a computing system to execute an application, and implementing a centralized security system as a computing node within the network to manage security operations within the network and to establish secured and trusted communications between the network devices and the computing system. The network devices may comprise wireless sensor devices operating in a wireless sensor network, wherein computing system executes an IoT (Internet of Things) application which processes the data that is generated by the wireless sensor devices.
Sohail does discloses the smart security agent will then extract the identifying information from the request that is received from the registered network device. The extracted device identifying information is utilized by the smart security agent to validate the network device. For example, the smart security agent can validate the network device by comparing the extracted device identifying information of the network device (e.g., serial number, firmware version, etc.) against the corresponding identifying information of associated with the SSL certification of the registered device (as maintained by the security agent) to validate the identity of the registered network device. Once the smart security agent is registered with the computing platform, the smart security agent can proceed to register network devices to operate within the trusted network environment and perform security-related operations to detect anomalous activity within the trusted network. A registered network device establishes a secure communications channel with the smart security agent 270 using the signed SSL certificate issued to the registered network device (block 500). In one embodiment, a secured SSL 
Kumar et al. [US 10057243 B1]: This prior art discloses methodology for securing data transport between an endpoint device, without an IP address and connected to a gateway device, and a connected service using a discovery agent, a discovery service, and an enrollment service. The method includes: sending to the discovery service on the gateway device, an authenticated identity beacon with a device profile of the endpoint device; verifying authentication of the endpoint device and the device profile and generating a certificate request for the endpoint device; processing, by the enrollment service, the certificate request for the endpoint device to translate the certificate request for a certificate authority and receiving a certificate for the endpoint device issued by the certificate authority; processing the received certificate for the endpoint device to translate the received certificate for the endpoint device to represent a privacy certificate authority; and performing cryptographic operations on data using the certificate for the endpoint device.
Kumar does discloses a Certificate Authority (CA), for example a commercial CA, refers to a certificate service provider that issues certificates (such as, for example, a certificate based on the X.509 standard). A privacy CA refers to a certificate service provider that participates in the identity proofing methods supported by secure elements (such as, for example, a Trusted Platform Module (TPM) based on the Trusted Computing Group (TCG) specifications, a network or cloud based Hardware Security Module (HSM) for device authentication based on a manufacturer issued endorsement key, or a device authentication artifact such as a Physically Unclonable Function (PUF) generated device unique identifier.
Martin et al. [US 20150347768 A1]: This prior art discloses methodology for initializing first and second secure enclaves each comprising a trusted software execution environment that prevents software executing outside the first and second secure enclaves from having access to software and data inside the first and second secure enclaves; the first secure enclave (a)(i) inspecting a policy, (a)(ii) authenticating the second secure enclave in response to inspecting the policy; and (a)(iii) communicating encrypted content to the second secure enclave in response to authenticating the second secure enclave; and the second secure enclave (b)(i) decrypting the encrypted content to produce decrypted content, and (b)(ii) inspecting the decrypted content.
Martin does discloses the first secure enclave authenticating the second secure enclave. This may be in response to inspecting the policy (block 75) but that is not necessarily the case in other embodiments. Block 725 does not necessarily demand that the first enclave authenticate itself to the second enclave or vice versa. More essential is that first secure enclave appreciate “who” the second enclave is in order to later vet the second secure enclave as including an application that may examine the content in question. Authentication may include the second 
Pappachan et al. [US 20170024570 A1]: This prior art discloses methodology for trusted I/O attestation and verification include a computing device with a cryptographic engine and one or more I/O controllers. The computing device collects hardware attestation information associated with statically attached hardware I/O components that are associated with a trusted I/O usage protected by the cryptographic engine. The computing device verifies the hardware attestation information and securely enumerates one or more dynamically attached hardware components in response to verification. The computing device collects software attestation information for trusted software components loaded during secure enumeration. The computing device verifies the software attestation information. The computing device may collect firmware attestation information for firmware loaded in the I/O controllers and verify the firmware attestation information. The computing device may collect application attestation information for a trusted application that uses the trusted I/O usage and verify the application attestation information. Other embodiments are described and claimed.
Pappachan does discloses a secure enclave that communicates with the crypto engine driver 314 to program encryption keys and DMA channel information into the cryptographic engine on behalf of an application enclave and/or DDE. The crypto engine programming support 126 allows the processor to program the cryptographic engine to provide cryptographic protection of I/O data. In particular, the processor may enable or disable encryption for certain 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1, 14, and 20 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. 

EXAMINER’S AMENDMENT
"During an interview held on 2/16/22, Applicant's representative Ashley Essick authorized the following Examiner's amendment"
The application has been amended as follows: 
1.(Previously presented) A computing device comprising:
a processor communicably coupled to an accelerator device, the processor to host an accelerator services enclave comprising a first trusted execution environment and utilize the accelerator services enclave to:
receive a unique device identifier from the accelerator device;
validate a device certificate for the unique device identifier in response to receipt of the unique device identifier;
authenticate the accelerator device in response to validation of the device certificate, wherein to authenticate the accelerator device comprises to receive attestation information indicative of a device configuration of the accelerator device;
validate the attestation information based on the device certificate;
establish a secure channel with the accelerator device in response to validation of the attestation information;

in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; 
securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and
program the accelerator device via the secure channel using the bitstream image key;
wherein code and data comprised in the accelerator services enclave is protected by hardware protection circuitry of the processor while being executed or while being stored in a protected cache memory of the processor.
2.	(Previously presented)	The computing device of claim 1, wherein the accelerator services enclave is further to request the device certificate for the unique device identifier from a certificate service.
3.	(Original)	The computing device of claim 1, wherein: 
to authenticate the accelerator device comprises to perform a secure key exchange with the accelerator device to establish a shared secret key; and
to establish the secure channel comprises to complete the secure key exchange to establish the secure channel protected by the shared secret key.
4.	(Original)	The computing device of claim 1, wherein to validate the attestation information comprises to compare the attestation information indicative of the device configuration to device configuration data of the device certificate.

6.	(Original)	The computing device of claim 1, wherein to receive the unique device identifier comprises to receive a device identifier based on a physical unclonable function (PUF) of the accelerator device.
7.	(Previously presented)	The computing device of claim 1, wherein the accelerator service enclave is further to:
establish the data key;
securely communicate the data key to the accelerator device via the secure channel; and
securely exchange data between the accelerator services enclave and the accelerator device protected by the data key in response to communication of the data key to the accelerator device.
8.	(Previously presented)	The computing device of claim 7, wherein the tenant enclave is to securely exchange the data between the tenant application and the accelerator device using the data key.
9.	(Previously presented)	The computing device of claim 7, wherein:
the accelerator device comprises a field-programmable gate array (FPGA); and
the accelerator services enclave is further to:
establish the bitstream image key; and
program the accelerator device with an encrypted bitstream image in response to secure communication of the bitstream image key to the accelerator device, wherein the encrypted bitstream image is encrypted by the bitstream image key.

receive the encrypted bitstream image from the tenant enclave in response to authentication of the tenant enclave.
11.	(Previously presented)	The computing device of claim 1, wherein the accelerator services enclave is further to:
receive an encrypted bitstream image and a bitstream image key from the tenant enclave in response to authentication of the tenant enclave;
decrypt the encrypted bitstream image with the bitstream image key to recover a bitstream image;
determine whether the bitstream image satisfies an owner policy; and
program the accelerator device with the encrypted bitstream image in response to a determination that the bitstream image satisfies the owner policy.  
12.	(Previously presented)	The computing device of claim 11, wherein the computing device comprises the accelerator device, wherein the accelerator device comprises a field-programmable gate array (FPGA), and wherein the owner policy comprises a hardware safety policy.
13.	(Original)	The computing device of claim 1, wherein the trusted execution environment comprises a secure enclave established with secure enclave support of a processor of the computing device.
14.	(Previously presented)	A method comprising:
receiving, by a first trusted execution environment of a computing device, a unique device identifier from an accelerator device of the computing device;

authenticating, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device;
validating, by the first trusted execution environment, the attestation information based on the device certificate;
establishing, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information;
authenticating a tenant enclave comprising a second trusted execution environment hosted by the processor, wherein the tenant enclave is hosted by the processor and comprises a tenant application; 
in response to authentication of the tenant enclave, receiving a bitstream image key and a data key from the tenant enclave; 
securely communicating, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and
programming the accelerator device via the secure channel using the bitstream image key;
wherein code and data comprised in the first trusted execution environment is protected by hardware protection circuitry of a processor of the computing device while being executed or while being stored in a protected cache memory of the processor.

16.	(Original)	The method of claim 14, wherein receiving the unique device identifier comprises receiving a device identifier based on a physical unclonable function (PUF) of the accelerator device.
17.	(Previously presented)	The method of claim 14, further comprising:
establishing, by the first trusted execution environment, the data key;
securely communicating, by the first trusted execution environment, the data key to the accelerator device via the secure channel; and
securely exchanging data between the first trusted execution environment and the accelerator device protected by the data key in response to communicating the data key to the accelerator device.
18.	(Previously presented)	The method of claim 17, wherein securely exchanging the data comprises securely exchanging the data between the tenant application and the accelerator device using the data key.
19.	(Previously presented)	The method of claim 17, further comprising:
establishing, by the first trusted execution environment, the bitstream image key; and
programming, by the first trusted execution environment, the accelerator device with an encrypted bitstream image in response to securely communicating the bitstream image key to the accelerator device, wherein the accelerator device comprises a field-programmable gate array (FPGA), and wherein the encrypted bitstream image is encrypted by the bitstream image key.
non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to:
receive, by a first trusted execution environment of the computing device, a unique device identifier from an accelerator device of the computing device;
validate, by the first trusted execution environment, a device certificate for the unique device identifier in response to receiving the unique device identifier;
authenticate, by the first trusted execution environment, the accelerator device in response to validating the device certificate, wherein authenticating the accelerator device comprises receiving attestation information indicative of a device configuration of the accelerator device;
validate, by the first trusted execution environment, the attestation information based on the device certificate;
establish, by the first trusted execution environment, a secure channel with the accelerator device in response to validating the attestation information;
authenticate a tenant enclave comprising a second trusted execution environment hosted by the processor, wherein the tenant enclave is hosted by the processor and comprises a tenant application; 
in response to authentication of the tenant enclave, receive a bitstream image key and a data key from the tenant enclave; 
securely communicate, via the secure channel, encrypted versions of the bitstream image key and of the data key to the accelerator device; and
program the accelerator device via the secure channel using the bitstream image key;

21.	(Currently amended)	The one or more non-transitory computer-readable storage media of claim 20, wherein the plurality of instructions, in response to being executed, cause the computing device to request, by the first trusted execution environment, the device certificate for the unique device identifier from a certificate service.
22.	(Currently amended)	The one or more non-transitory computer-readable storage media of claim 20, wherein to receive the unique device identifier comprises to receive a device identifier based on a physical unclonable function (PUF) of the accelerator device.
23.	(Currently amended)	The one or more non-transitory computer-readable storage media of claim 20, wherein the plurality of instructions, in response to being executed, cause the computing device to:
establish, by the first trusted execution environment, the data key;
securely communicate, by the first trusted execution environment, the data key to the accelerator device via the secure channel; and
securely exchange data between the first trusted execution environment and the accelerator device protected by the data key in response to communicating the data key to the accelerator device.
24.	(Currently amended)	The one or more non-transitory computer-readable storage media of claim 23, wherein to securely exchange the data comprises to securely exchange the data between the tenant application and the accelerator device.
non-transitory computer-readable storage media of claim 23, wherein the plurality of instructions, in response to being executed, cause the computing device to:
establish, by the first trusted execution environment, the bitstream image key; and
program, by the first trusted execution environment, the accelerator device with an encrypted bitstream image in response to securely communicating the bitstream image key to the accelerator device, wherein the accelerator device comprises a field-programmable gate array (FPGA), and wherein the encrypted bitstream image is encrypted by the bitstream image key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434